UNITED STATES  SECURITIES AND EXCHANGE COMMISSION  Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER  PURSUANT TO RULE 13a-16 OR 15d-16 UNDER  THE SECURITIES EXCHANGE ACT OF 1934 For the month ofApril 2014 PEARSON plc (Exact name of registrant as specified in its charter)  N/A  (Translation of registrant's name into English)  80 Strand  London, England WC2R 0RL  44-20-7010-2000 (Address of principal executive office)  Indicate by check mark whether the Registrant files or will file annual reports under cover of Form 20-F or Form 40-F:  Form 20-F X Form 40-F  Indicate by check mark whether the Registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934  Yes No X ﻿ 25 April 2014 Pearson plc Results of Annual General Meeting 2014 Pearson plc held its annual general meeting for shareholders at 12 noon today. All resolutions set out in the Company's Notice of Annual General Meeting dated 24 March 2014 were proposed and approved on a poll. The total number of votes received for each resolution is set out below. The Company's issued share capital on 23 April 2014 was 819,045,779 ordinary shares of 25p each. The proportion of the Company's issued share capital represented by those votes cast is approximately 66%. Resolution No. (as noted on the proxy form) Shares For and Discretionary Shares Against Shares marked as Votes Withheld/ Abstentions 1. To receive the 2013 report and accounts 2. To declare a final dividend 3. To re-elect David Arculus 4. To re-elect Vivienne Cox 5. To re-elect John Fallon 6. To re-elect Robin Freestone 7. To re-elect Ken Hydon 8. To re-elect Josh Lewis 9. To re-elect Glen Moreno 10. To reappoint Linda Lorimer 11. To reappoint Harish Manwani 12. To approve the directors' remuneration policy 13. To approve the annual remuneration report 14. To reappoint the auditors 15. To determine the remuneration of the auditors 16. To authorise the company to allot ordinary shares 17. To waive the pre-emption rights 18. To authorise the company to purchase its own shares 19. To approve the holding of general meetings on 14 clear days' notice 20. To extend the Worldwide Save for Shares Plan PEARSON plc  Date:25April 2014 By: /s/ STEPHEN JONES  Stephen Jones Deputy Secretary
